      Case: 3:21-cv-00118-slc Document #: 13 Filed: 04/19/21 Page 1 of 20




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF WISCONSIN


EDGEWOOD HIGH SCHOOL
OF THE SACRED HEART, INC.,
              Plaintiff,

       v.

CITY OF MADISON, WISCONSIN;
CITY OF MADISON ZONING BOARD
OF APPEALS; CITY OF MADISON
PLAN COMMISSION; CITY OF                               Case No. 3:21-CV-118
MADISON COMMON COUNCIL; Zoning
Administrator MATTHEW TUCKER, in
his official capacity; Director of Madison’s
Building Inspection Division GEORGE
HANK, in his official capacity; Alder TAG
EVERS, in his official capacity,
                    Defendants.



                DEFENDANTS’ BRIEF IN SUPPORT OF
         PARTIAL MOTION TO DISMISS AND MOTION TO STRIKE


                                 INTRODUCTION

      Plaintiff Edgewood High School of the Sacred Heart filed a 344-paragraph

complaint (with over 20 attached exhibits), asserting four federal claims and three

state-law claims against several City of Madison government individuals and entities

after the Common Council denied Edgewood a permit for outdoor lighting on its

athletic field. Most of Edgewood’s asserted federal claims (Counts I, III, and IV, and

all but a small portion of Count II) must be dismissed, because the allegations—

voluminous as they are—fail to establish any right to relief. Furthermore, the

Complaint contains many immaterial, confusing, and far-ranging allegations (some
       Case: 3:21-cv-00118-slc Document #: 13 Filed: 04/19/21 Page 2 of 20




stemming back over 100 years); consequently, it is unwieldy and violates the plain-

statement rule. Striking immaterial allegations is absolutely necessary to focus the

parties, promote efficient discovery, and prevent litigation costs from ballooning out

of control. Failure to do so would run the risk that this case turns into a dissertation

on the history of the Dominican Sisters of Sinsinawa.

      Many of Edgewood’s grievances against Defendants are moot by virtue of

Edgewood’s own actions or barred by 42 U.S.C. § 2000cc-3(e), the safe-harbor

provision in the Religious Land Use and Institutionalized Persons Act (RLUIPA),

which allows a government to avoid liability by changing its policy or practice or

otherwise eliminating the alleged violation, as the Seventh Circuit held in Civil

Liberties for Urban Believers v. City of Chicago, 342 F.3d 752, 762 (2003). Edgewood’s

equal-term claim fails for lacking a suitable comparator: The schools with outdoor

lights that Edgewood identifies were evaluated at earlier times under different rules.

The Individual Defendants should also be dismissed because Edgewood has no relief

to secure against them, and this Court should refuse Edgewood’s invitation to ascribe

an individual legislator’s motives to the City as contrary to longstanding precedent.

                                  BACKGROUND

      Edgewood’s crusade for lights and other improvements to its athletic field first

came to the City’s attention in 2018, when Edgewood reached out to City officials to

determine what local government approvals were necessary. (Compl., ¶ 90 (Doc. 1).)

City officials told Edgewood there would have to be modifications to the existing rules

laid out in Edgewood’s Master Plan, which Edgewood had voluntarily submitted and

the City had approved in 2014. (Id., ¶¶ 80, 91.) One of the barriers from the City’s

                                           2
       Case: 3:21-cv-00118-slc Document #: 13 Filed: 04/19/21 Page 3 of 20




point of view was that Edgewood’s own Master Plan—which Edgewood itself prepared

and voluntarily submitted for approval—had provided that the athletic field was to

be used for team practices and physical education classes only. (Id., ¶ 92.)

      Edgewood applied to modify its Master Plan in January 2019 but abandoned

that request. (Compl., ¶ 139.) In April and May 2019, the City’s Zoning Administrator

issued Edgewood two notices ordering the school to stop hosting athletic contests on

its field in violation of its Master Plan. (Compl., ¶¶ 108–110.) Edgewood appealed

those notices to the Zoning Board of Appeals, which affirmed the Zoning

Administrator’s decision. (Id., ¶¶ 116–118.) The next day, the City Attorney sent

Edgewood’s counsel a letter confirming that he would take no enforcement action and

would provide Edgewood with notice before changing that position. (Id., ¶ 148 & Ex.

K (Doc. 1-11.) The City Attorney also invited Edgewood to withdraw its voluntary

Master Plan, “which would place it on equal footing with other high schools” zoned in

Campus-Institutional Districts and without master plans. (Id., ¶¶ 65, 149 & Ex. K.)

      According to Edgewood, the City had used Edgewood’s voluntary Master Plan

“to burden Edgewood and as a pretext to deny Edgewood the right to host athletic

contests and to erect lights,” without bringing Edgewood any attendant benefits.

(Compl., ¶ 154.) So, Edgewood sought to repeal its Master Plan as the City Attorney

had suggested, and it filed an application with the City on July 29, 2019 to that effect.

(Id., ¶ 156.) Less than a month later, Edgewood filed suit in this Court alleging many

of the same claims Edgewood reasserts here. (Id., ¶ 170.) On October 1, 2019, before

taking up Edgewood’s request, the City amended the Zoning Code to require all



                                           3
       Case: 3:21-cv-00118-slc Document #: 13 Filed: 04/19/21 Page 4 of 20




properties in Campus-Institutional District zoning without a Campus Master Plan to

obtain conditional use approval before establishing, improving, or modifying any

primary or secondary use occurring outside. (Id., ¶ 168; M.G.O. § 28.097(2)(d).) That

amendment applies to everyone in Campus-Institutional District zoning equally,

including portions of UW-Madison and Madison public high schools. (Id., ¶ 65.)

      The Common Council approved Edgewood’s request to repeal its Master Plan

on January 7, 2020. (Compl., ¶ 169.) Edgewood voluntarily dismissed its federal

lawsuit on February 10, 2020, and on March 11, 2020 it submitted a conditional use

application to install outdoor lights on its field in accordance with the new ordinance.

(Id., ¶¶ 171, 172.) The Plan Commission voted to deny Edgewood’s application on

May 12, 2020. (Id., ¶ 177.) Edgewood appealed that decision to the Common Council,

which voted to uphold the permit denial on January 20, 2021. (Id., ¶¶ 178, 180.)

      Edgewood filed its Complaint 30 days later, naming the City, the Zoning Board

of Appeals, the Plan Commission, the Zoning Administrator (Matthew Tucker), the

Director of Building Inspection (George Hank), and one of the 20 Common Council

Alders (Tag Evers) as Defendants. The Individual Defendants were named in their

official capacities only. In addition to seeking judicial review of the Common Council’s

decision under Wisconsin law (Count VI), Edgewood asserts federal claims under the

Religious Land Use and Institutionalized Persons Act (RLUIPA), alleging both an

“unequal terms” violation (Count I) and a “substantial burden” violation (Count II);

the Fourteenth Amendment (Count III); and the Due Process Clause to the United

States Constitution (Count IV). Edgewood also asserts a vested rights claim under



                                           4
        Case: 3:21-cv-00118-slc Document #: 13 Filed: 04/19/21 Page 5 of 20




Wisconsin law (Count V) and a claim under the Wisconsin Constitution (Count VII).

Defendants stipulated to service, and this Court entered an order providing

Defendants until April 19, 2021 to answer or respond. (Docs. 10, 11.)1

                                    LEGAL STANDARDS

       A complaint must contain, among other things, “a short and plain statement

of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

“Each allegation must be simple, concise, and direct.” Fed. R. Civ. P. 8(d). A complaint

that is unnecessarily lengthy resulting from incoherent or immaterial allegations

may violate the plain-statement rule. See Kadamovas v. Stevens, 706 F.3d 843, 844

(7th Cir. 2013). The court may strike “any redundant, immaterial, impertinent, or

scandalous matter” from a pleading. Fed. R. Civ. P. 12(f).

       Dismissal is warranted under Federal Rule of Civil Procedure 12(b)(6) when

the facts as alleged do not “‘state a claim to relief that is plausible on its face.’”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550

U.S. 544, 570 (2007)). When evaluating a motion to dismiss, the court accepts all well-

pleaded facts and draws all reasonable inferences for the plaintiff. See AnchorBank,

FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011). But it need not accept unsupported

legal conclusions. See Brooks v. Ross, 578 F.3d 574, 581 (7th Cir. 2009).




1Edgewood’s Complaint also describes lighting applications that it submitted to the City. (See Compl.,
¶¶ 139–47, 165–67.) Those facts appear to pertain only to Edgewood’s state-law vested-rights claim,
which is not at issue in this motion. The parties have agreed that Defendants may answer all claims
within 14 days of this Court’s ruling on these motions, including those not subject to dismissal here.

                                                  5
       Case: 3:21-cv-00118-slc Document #: 13 Filed: 04/19/21 Page 6 of 20




                                        ARGUMENT

       Edgewood voluntarily withdrew its Master Plan and sought conditional use

approval to install and use lighting on its athletic field. Any prospective relief relating

to Edgewood’s Master Plan is therefore moot, and Edgewood has no plausible claim

for damages because the City exempted Edgewood from enforcement while the

application was pending. Further, Defendants are shielded from liability under

RLUIPA’s safe-harbor provision for alleged unequal-terms and substantial-burden

claims stemming from Edgewood’s Master Plan, because the City corrected the

asserted violations, exempted Edgewood from enforcement, and changed the law.2

       Edgewood’s equal-terms claim under RLUIPA independently fails because no

suitable comparator has been identified, as is required to state such a claim. The

Individual Defendants should be dismissed entirely because Edgewood can obtain no

relief against them, and their individual motives cannot be attributed to the City for

purposes of liability. And regardless of how this Court rules on the motion to dismiss,

immaterial allegations in the Complaint should be stricken and Edgewood should be

ordered to file an amended complaint that conforms to the plain-statement rule.

I.     Many of Edgewood’s Federal Claims Are Moot or Barred by RLUIPA’s
       Safe-Harbor Provision.

       The “case” or “controversy” requirement, derived from Article III of the United

States Constitution, requires a live controversy at all times during federal litigation.

See Lewis v. Continental Bank Corp., 494 U.S. 472, 477–78 (1990) (“This case-or-




2Defendants disagree that there was in fact any RLUIPA violation based on the Master Plan that
required correction, but they accept that assertion as true for purposes of the motion to dismiss.

                                                6
        Case: 3:21-cv-00118-slc Document #: 13 Filed: 04/19/21 Page 7 of 20




controversy requirement subsists through all stages of federal judicial proceedings,

trial and appellate.”). Moreover, each claim asserted and each form of relief sought

must be justiciable in its own right. See Davis v. Fed. Elec. Comm’n, 554 U.S. 724,

734 (2006); Lewis v. Casey, 518 U.S. 343, n.6 (1996) (“[S]tanding is not dispensed in

gross.”); Allen v. Wright, 468 U.S. 737, 752 (1984) (“[T]he standing inquiry requires

careful judicial examination of a complaint’s allegations to ascertain whether the

particular plaintiff is entitled to an adjudication of the particular claims asserted.”).3

        Although Defendants strongly disagree with Edgewood on the merits and the

law, Defendants do not dispute that Edgewood’s Complaint suffices at the pleadings

stage with respect to its state-law claims (Counts V through VII); Defendants also

acknowledge that Edgewood has adequately alleged a narrow federal claim under

RLUIPA, namely, that the City’s denial of the conditional use permit substantially

burdens Edgewood’s religious exercise without a compelling government justification

(see Compl., ¶ 218.) But Edgewood’s remaining federal claims are moot.

        Edgewood ties most of its claims to the Edgewood Master Plan—or more

specifically, to the City’s interpretation and enforcement of it. For example, Edgewood

alleges disparate treatment under its Master Plan as compared to other area schools,

and argues that the City’s interpretation violated the equal-terms and substantial-

burden provisions of RLUIPA (Counts I and II). (Compl., ¶¶ 200–04, 212–19.)

Edgewood’s First Amendment claim (Count III) is also based on the City’s



3To be clear, these cases discuss standing, not mootness, but “[t]he doctrines of mootness, ripeness,
and political question all originate in Article III’s ‘case’ or ‘controversy’ language, no less than standing
does.” DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006) (citing cases).

                                                     7
       Case: 3:21-cv-00118-slc Document #: 13 Filed: 04/19/21 Page 8 of 20




construction of Edgewood’s Master Plan to prohibit Edgewood from holding athletic

contests on its field. (Id., ¶¶ 247–56.) The same is true for Edgewood’s void-for-

vagueness claim (Count IV), which asserts that the term “athletic contests” in

Edgewood’s Master Plan was unconstitutionally vague. (Id., ¶¶ 260–65.)

      None of those claims present a live controversy: The City repealed Edgewood’s

Master Plan in 2020, at Edgewood’s request. (Compl., ¶¶ 156, 169.) Even before

repeal, the City permitted Edgewood to continue hosting athletic contests on its field

in contravention of the plain terms of Edgewood’s Master Plan, ensuring that

Edgewood had faced no actual or threatened injury while Edgewood’s applications

worked their way through the process. (Id., ¶ 148 & Ex. K.) There is no controversy

requiring this Court to construe the repealed Master Plan, and Edgewood’s assertion

that it suffered cognizable injuries from the City’s interpretation is implausible,

because the City Attorney exempted Edgewood from enforcement. (See id.) Claims

based on the City’s construction or enforcement of Edgewood’s repealed Master Plan

are therefore moot. See, e.g., Tobin for Governor v. Illinois State Bd. of Elections, 268

F.3d 517, 528 (7th Cir. 2001) (noting that declaratory judgment claim was moot where

“relief . . . would have no impact on the parties to th[e] suit”). For this reason, the

Court should dismiss Counts I, III, and IV of Edgewood’s complaint entirely, and

Paragraphs 213(a)–(e), 214–17, 219–25, 228–32, 235, and 238–241 of Count II. (The

remaining paragraphs arguably pertain to Edgewood’s narrow claim challenging the

conditional use denial as a substantial burden under RLUIPA.)




                                           8
       Case: 3:21-cv-00118-slc Document #: 13 Filed: 04/19/21 Page 9 of 20




      Even setting aside the constitutional doctrine of mootness, at minimum,

Edgewood’s RLUIPA claims based on its repealed Master Plan (all of Count I and all

of the aforementioned Paragraphs of Count II) are barred by the Act’s safe-harbor

provision, 42 U.S.C. § 2000cc-3(e), which states:

      A government may avoid the preemptive force of any provision of this
      chapter by changing the policy or practice that results in a substantial
      burden on religious exercise, by retaining the policy or practice and
      exempting the substantially burdened religious exercise, by providing
      exemptions from the policy or practice for applications that
      substantially burden religious exercise, or by any other means that
      eliminates the substantial burden.

      That provision shields a government from liability under RLUIPA if it corrects

the alleged violation, as the Seventh Circuit held in Civil Liberties for Urban

Believers, 342 F.3d at 762. There, an association of Chicago-area churches asserted

that the City of Chicago zoning ordinance violated the equal-terms and substantial-

burden provisions of RLUIPA, and plaintiffs sought damages resulting from the

purportedly unnecessary application process. See id. The court construed 42 U.S.C.

§ 2000cc-3(e) to “afford a government the discretion to take corrective action to

eliminate a nondiscrimination provision violation, whether or not it was the result of

a substantial burden on religious exercise.” Id. In other words, the safe harbor applies

to both equal-terms and substantial-burden claims.

      The court in Civil Liberties for Urban Believers held that amendments to the

city’s ordinance, which put churches on equal footing with all others, “render[ed]

RLUIPA’s nondiscrimination provision inapplicable to this case”; it therefore

affirmed summary judgment for the city on plaintiffs’ RLUIPA claims. 342 F.3d at



                                           9
       Case: 3:21-cv-00118-slc Document #: 13 Filed: 04/19/21 Page 10 of 20




762. The majority specifically affirmed the district court’s conclusion that plaintiffs’

damages claims based on the previous ordinance version were moot. Id. at n.6.

       Most district courts have followed the Seventh Circuit’s lead and have

construed 42 U.S.C. § 2000cc-3(e) to bar liability and damages for RLUIPA violations

that are not ongoing. See, e.g., Petra Presbyterian Church v. Vill. of Northbrook, 409

F. Supp. 2d 1001, 1007 (N.D. Ill. 2006), aff’d, 489 F.3d 846 (7th Cir. 2007) (granting

summary judgment based on RLUIPA safe-harbor provision, holding that govern-

ment “has avoided liability by eliminating its discriminatory zoning provision”);

Riverside Church v. City of St. Michael, 205 F. Supp. 3d 1014, 1032 (D. Minn. 2016)

(holding that amendments “eliminated any alleged substantial burden and any

alleged discriminatory treatment imposed by” former ordinance and permit denials).4

       Here, the safe-harbor provision in 42 U.S.C. § 2000cc-3(e) bars Edgewood’s

RLUIPA claims based on the Master Plan or the City’s interpretation of it. The City

exempted Edgewood from enforcement and repealed Edgewood’s Master Plan at

Edgewood’s request. Under existing zoning criteria, all properties in the same zoning

without a Campus Master Plan must apply for a conditional use permit in order to

construct lights. Because the City removed any alleged violations stemming from

Edgewood’s Master Plan, Edgewood cannot pursue RLUIPA claims based on those

purported violations, and all of Counts I and most of Count II except for Paragraphs

pertaining to Edgewood’s RLUIPA conditional use challenge must be dismissed.




4But see Family Life Church v. City of Elgin, No. 07 CV 217, 2007 WL 2790763, at *5 (N.D. Ill. Sept.
24, 2007) (reaching opposite conclusion on motion to dismiss).


                                                10
       Case: 3:21-cv-00118-slc Document #: 13 Filed: 04/19/21 Page 11 of 20




II.     Edgewood Fails to Identify a Similarly Situated Comparator
        Necessary to Bring an Equal-Terms Claim under RLUIPA.

        The equal-terms provision of RLUIPA states that “[n]o government shall

impose or implement a land use regulation in a manner that treats a religious

assembly or institution on less than equal terms with a nonreligious assembly or

institution.” 42 U.S.C. § 2000cc(b)(2). In determining whether an equal-terms claim

exists, courts in the Seventh Circuit must “look to the zoning criteria rather than the

purpose behind the land use regulation.” Eagle Cove Camp & Conf. Ctr. v. Town of

Woodboro, 734 F.3d 673, 683 (7th Cir. 2013). See also Church of Our Lord & Savior

Jesus Christ v. City of Markham, 913 F.3d 670, 677 n.8 (7th Cir. 2019). And if secular

and religious land uses are treated the same based on accepted zoning criteria, “that

is enough to rebut an equal-terms claim.” River of Life Kingdom Ministries v. Vill. of

Hazel Crest, 611 F.3d 367, 373 (7th Cir. 2010) (en banc).

        The equal-terms provision “is violated whenever religious land uses are treated

worse than comparable nonreligious ones, whether or not the discrimination imposes

a substantial burden on the religious uses.” Digrugilliers v. Consolidated City of

Indianapolis, 506 F.3d 612, 616 (7th Cir. 2007). Thus, to bring an as-applied claim, a

plaintiff must allege (and eventually prove) that a nonreligious entity in a similar

situation received different treatment under the same rules.5 As the Eleventh Circuit


5 All of Edgewood’s asserted equal-terms claims appear to be as-applied, rather than facial, challenges
under RLUIPA, with perhaps one exception. At paragraph 205 of its Complaint, Edgewood alleges
that enactment of the conditional use amendment “constitutes unlawful religious gerrymandering in
violation of RLUIPA’s equal terms provision.” But that cannot be squared with the text of the
ordinance itself; instead, Edgewood attempts to impute allegedly discriminatory motives of individual
government actors to the City, which is contrary to settled law, as explained in greater detail in Section
III, below. See, e.g., United States v. O’Brien, 391 U.S. 367, 383 (1968) (“[T]his Court will not strike
down an otherwise constitutional statute on the basis of an alleged illicit legislative motive.”).

                                                   11
      Case: 3:21-cv-00118-slc Document #: 13 Filed: 04/19/21 Page 12 of 20




explained in Primera Inglesia Bautista Hispana of Boca Raton, Inc. v. Broward

County, 450 F.3d 1295 (11th Cir. 2006), “[i]f a plaintiff offers no similarly situated

comparator, then there can be no cognizable evidence of less than equal treatment,

and the plaintiff has failed to meet its initial burden of proof.” Id. at 1311. See also

Thai Meditation Ass’n of Ala., Inc. v. City of Mobile, No. 19-12418 (11th Cir. Nov. 16,

2020) (citing Primera Inglesia, 450 F.3d at 1311); Signs for Jesus v. Town of

Pembroke, 977 F.3d 93, 109 (1st Cir. 2020) (“Although several circuits have

articulated different approaches, they all generally require that the comparators be

similarly situated with respect to the purpose of the underlying regulation.”)

      Edgewood alleges that it has been subjected to unequal terms in violation of

RLUIPA because the City “has allowed the nonreligious schools in the Campus-

Institutional Zoning District, including MMSD high schools and the University of

Wisconsin, to continue to use their athletic fields and to erect adequate lighting for

athletic contests but has prohibited Edgewood from doing the same.” (Compl., ¶ 196.)

But Edgewood’s own allegations demonstrate that those are invalid comparisons as

a matter of law for purposes of RLUIPA equal-terms analysis.

      Edgewood holds out the University of Wisconsin-Madison and James Madison

Memorial High School as having received favorable treatment. (Compl., ¶¶ 119–138,

160.) But they were both evaluated under different regulatory schemes. The City first

enacted the “Campus-Institutional District” zoning designation in 2013. (Compl.,

¶ 72.) The University of Wisconsin-Madison operates under an approved Master

Plan, but no one else in Campus-Institutional District zoning (including all Madison



                                          12
      Case: 3:21-cv-00118-slc Document #: 13 Filed: 04/19/21 Page 13 of 20




public schools) has such a plan in place. (Id., ¶¶ 79, 119.) Future development on the

UW-Madison campus is largely governed by the terms of the Master Plan in place,

which are unique to that institution (and contains no restriction on “athletic

contests”). (Id., ¶¶ 72–73, 197.) Moreover, much of the development that Edgewood

describes in its Complaint had been approved before UW-Madison’s Master Plan even

became effective. Madison Memorial High School is an inapt comparison because, as

Edgewood concedes, Memorial’s outdoor lighting application was evaluated under a

completely different standard that had been in place before the existing conditional

use approval process was enacted. (Id., ¶ 160.)

      Indeed, Edgewood cannot point to any evidence of unequal treatment in how

the City applies the conditional use process, because that process is brand new. As

Edgewood admits, that amendment dramatically changed the analysis the City must

perform: “Lighting applications granted previously to public institutions zoned as

Campus-Institutional that had been granted under the prior, less restrictive

administrative process were ‘grandfathered in’ and not subject to the more rigorous

and burdensome process” associated with conditional use approval. (Compl., ¶ 161.)

      The Seventh Circuit’s decision in Vision Church v. Village of Long Grove, 468

F.3d 975 (7th Cir. 2006), makes clear that Edgewood may not put forward as

comparators institutions that were evaluated at different times under different rules.

In that case, a church plaintiff had asserted an equal-terms violation of RLUIPA and

identified the government’s treatment of elementary schools as comparators. The

Seventh Circuit disagreed, holding that “a plaintiff need not demonstrate disparate



                                         13
       Case: 3:21-cv-00118-slc Document #: 13 Filed: 04/19/21 Page 14 of 20




treatment between two institutions similarly situated in all relevant respects,” but

the fact that the supposedly comparable uses were “subject to different standards

because of the year in which their special use applications were considered compels

the conclusion that there was no unequal treatment.” Id. at 1003. See also Irshad

Learning Ctr. v. Cnty. Of DuPage, 937 F. Supp. 2d 910, (N.D. Ill. 2013) (“If a plaintiff

does not offer a suitable comparator, however, there can be no cognizable evidence of

less than equal treatment, and the plaintiff cannot meet its initial burden of proof.”);

Bikur Cholim, Inc. v. Vill. of Suffern, 664 F. Supp. 2d 267, 278 (S.D.N.Y. 2009)

(dismissing RLUIPA equal-terms claim for failure to identify adequate comparator).

       Amendment will not help Edgewood find a suitable comparator. As Edgewood

must concede, no school or other institution has gone through the conditional use

process after the City’s recent amendments. Its as-applied equal-terms claim under

RLUIPA must therefore be dismissed. And because allowing further amendment on

this claim would be futile, dismissal of this claim should therefore be with prejudice.

See, e.g., Bogie v. Rosenberg, 705 F.3d 603, 608 (7th Cir. 2013) (dismissing with

prejudice is proper “if it is clear that any amendment would be futile”).

III.   The Individual Defendants Should Be Dismissed.

       In addition to naming the City, the Zoning Board of Appeals, the Plan

Commission, and the Common Council as Defendants, Edgewood sued three

government officials in their official capacities: Zoning Administrator Matthew

Tucker, Director of Building Inspection Division George Hank, and Alder Tag Evers.

(See Compl.) The individuals should be dismissed because Edgewood has stated no

claim against them upon which relief can be granted. Official-capacity claims are no

                                          14
       Case: 3:21-cv-00118-slc Document #: 13 Filed: 04/19/21 Page 15 of 20




different for all practical purposes than claims against the governmental entity itself.

Grieveson v. Anderson, 538 F.3d 763, 771 (7th Cir. 2008). They are a peculiar artifact

of Eleventh Amendment jurisprudence and have no role to play here.

        The United States Supreme Court carved out an exception to state sovereign

immunity in the seminal decision in Ex Parte Young, 209 U.S. 123 (1908), allowing

suits against state officials for prospective relief to enjoin ongoing violations of federal

law, even though suits against the State and state agencies are barred by the

Eleventh Amendment. Id. at 159–60. See also Puerto Rico Aqueduct & Sewer Auth. v.

Metcalf & Eddy, Inc., 506 U.S. 139, 144 (1993) (holding that Eleventh Amendment

immunity extends to state agencies). Under controlling precedent, however,

“[m]unicipalities do not enjoy any kind of immunity from suits for damages under

§ 1983.” Benedix v. Vill. of Hanover Park, 677 F.3d 317, 318–19 (7th Cir. 2012) (citing

Owen v. City of Independence, 445 U.S. 622 (1980)).6 In this case, Edgewood has sued

the City itself and several other government entities and can obtain all suitable relief

from those Defendants. Edgewood therefore has no justification to employ the legal

fiction that Ex Parte Young enables.

        In order to state a claim that the City is liable for acts of its employees,

Edgewood would need to allege facts showing that the acts alleged to be unlawful

were carried out pursuant to an official custom or policy. Grieveson, 538 F.3d at 771




6Defendants respectfully submit that Owen v. City of Independence was incorrectly decided and will
urge the Supreme Court to overrule that decision if presented with that opportunity. See generally
John C. Jeffries, Jr., The Liability Rule for Constitutional Torts, 99 Va. L. Rev. 207 (2013) (urging for
reconsideration of strict liability regime for municipalities created by Owen and Monell v. New York
City Dep’t of Social Services, 436 U.S. 658 (1978)).

                                                  15
      Case: 3:21-cv-00118-slc Document #: 13 Filed: 04/19/21 Page 16 of 20




(citing Monell, 436 U.S. at 694). See also Lewis v. City of Chicago, 496 F.3d 645, 656

(7th Cir. 2007) (“Misbehaving employees are responsible for their own conduct, ‘units

of local government are responsible only for their policies rather than misconduct by

their workers.’”) (quoting Fairley v. Fermaint, 482 F.3d 897, 904 (7th Cir. 2007)). If

the Individual Defendants acted consistent with and pursuant to official policy, then

their conduct may be imputed to the City; if not, then their conduct would not be

attributed to the City for purposes of municipal liability. See Jenkins v. Bartlett, 487

F.3d 482, 492 (7th Cir. 2007) (“A municipality may not be held liable under § 1983

based on a theory of respondeat superior or vicarious liability.”) (citing Monell, 436

U.S. at 694). Edgewood did not sue the Individual Defendants in their personal or

individual capacities and therefore cannot recover damages against them directly

(and qualified immunity would likely preclude such a claim in any event). Regardless,

there is no relief this Court may order that requires Individual Defendants to remain

as participants in this lawsuit.

      Edgewood appears to mistakenly believe that the motivations of these

Individual Defendants are somehow relevant to its RLUIPA and constitutional

claims. For example, Edgewood references public comments that Alder Evers made

in connection with amending the ordinance to require conditional use approval that

Edgewood contends “demonstrate his singling out of Edgewood and his overt hostility

to religious, private institutions like Edgewood . . . .” (Compl., ¶ 163.) But the personal

motivations of Alder Evers or other legislators are irrelevant when determining the

government’s purpose or intent, as both the Supreme Court and the Seventh Circuit



                                            16
       Case: 3:21-cv-00118-slc Document #: 13 Filed: 04/19/21 Page 17 of 20




have repeatedly held. See, e.g., McCreary Cnty. v. Am. Civil Liberties Union of Ky.,

545 U.S. 844, 862 (2005) (“The eyes that look to purpose belong to an ‘objective

observer,’ one who take account of the traditional external signs that show up in the

‘text, legislative history, and implementation of the statute’ or comparable official

act.”) (quoting Sante Fe Ind. Sch. Dist. v. Doe, 530 U.S. 290, 308 (2000)).7

        As the Supreme Court observed in the context of a Fourteenth Amendment

challenge, “there is an element of futility in a judicial attempt to invalidate a law

because of the bad motives of its supporters. If the law is struck down for this reason,

rather than because of its facial content or effect, it would presumably be valid as

soon as the legislature or relevant governing body repassed it for different reasons.”

Palmer v. Thompson, 403 U.S. 217, 225 (1971). Clearly, then, Edgewood’s allegations

about improper motives of particular state officials do not provide Edgewood a basis

to keep those officials as named parties in this lawsuit. Defendants Matthew Tucker,

George Hank, and Tag Evers should be dismissed from the case entirely.

IV.     This Court Should Strike All Immaterial Allegations and Require
        Edgewood to Submit an Amended Complaint.

        The purpose underlying both the plain-statement requirement in Federal Rule

of Civil Procedure 8(a)(2) and the requirement in rule 8(d) that “each allegation must




7 See also, e.g., Church of the Lukumi Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 558 (1993)
(Scalia., J., concurring in part and concurring in the judgment) (“The First Amendment does not refer
to the purposes for which legislators enact laws, but to the effects of the laws enacted . . . . This does
not put us into the business of invalidating laws by reason of the evil motives of their authors.”); Wis.
Educ. Ass’n Council v. Walker, 705 F.3d 640, 652 n.10 (7th Cir. 2013) (“When ruling a statute
unconstitutional, ‘the stakes are sufficiently high . . . to eschew the guesswork’ inherent in judicial
scrutiny of legislators’ statements.”) (quoting O’Brien, 391 U.S. at 384); DiMa Corp. v. Town of Hallie,
185 F.3d 823, 828 (7th Cir. 1999) (“The actual motives of those who enacted the ordinance are
irrelevant to [the court’s] First Amendment analysis.”).

                                                   17
       Case: 3:21-cv-00118-slc Document #: 13 Filed: 04/19/21 Page 18 of 20




be simple, concise, and direct,” is the same: To provide fair notice to the parties and

the court so that they may “understand whether a valid claim is alleged and if so

what it is.” Vicom, Inc. v. Harbridge Merchant Servs., Inc., 20 F.3d 771, 775 (7th Cir.

1994). “Rule 8(a) requires parties to make their pleadings straightforward, so that

judges and adverse parties need not try to fish a gold coin from a bucket of mud.”

United States ex rel. Garst v. Lockheed-Martin Corp., 328 F.3d 374, 378 (7th Cir.

2003). “Length may make a complaint unintelligible, by scattering and concealing in

a morass of irrelevancies the few allegations that matter.” Id. (affirming dismissal of

400-paragraph, 155-page complaint). See also Lindell v. Houser, 442 F.3d 1033, 1034

n.1 (7th Cir. 2006) (noting that 55-page complaint was “probably dismissable” for not

being “simple, concise, and direct,” and stating that “[d]istrict courts should not have

to read and decipher tomes disguised as pleadings”).8

       Edgewood’s Complaint in this case does not faithfully comply with those rules.

Instead of succinctly alleging that athletic activities have a long and important

connection with the school, or something along those lines, Edgewood expounds over

pages about the storied history of athletics at the school and the Dominican Sisters

of Sinsinawa that founded it, with some paragraphs spanning most of a page. (See,

e.g., Compl., ¶¶ 7, 21–53.) Some of the allegations naturally raise the question of how

they could possibly be verified. It is doubtful any of the founding Sisters are available,



8See also In re Westinghouse Securities Litig., 90 F.3d 696, 702–03 (3d Cir. 1996) (dismissing 600-
paragraph, 240-page complaint); Kuehl v. FDIC, 8 F.3d 905, 908–09 (1st Cir. 1993) (dismissing 358-
paragraph, 43-page complaint); Michaelis v. Nebraska State Bar Ass’n, 717 F.2d 437, 439 (8th Cir.
1983) (affirming dismissal of 144-paragraph, 98-page complaint). See also generally Lindell v. Litscher,
Case No. 18-CV-1021, 2020 WL 2085305 (W.D. Wis. Aug. 15, 2019) (requiring amendment of pleadings
on Rule 8 grounds).

                                                  18
      Case: 3:21-cv-00118-slc Document #: 13 Filed: 04/19/21 Page 19 of 20




as is likely true for anyone who could verify whether Edgewood in fact first installed

a football field in 1930, whether at that time Father Leo in fact blessed and

consecrated the field to God, or whether the entire student body was in fact present

for that ceremony. (See id., ¶¶ 21–22.) Saint Pope John Paul II died in 2005; it is

therefore impossible to verify the hearsay Edgewood offers or determine what he

purportedly believed about the link between Christian values and sports, as

Edgewood alleges; and it should go without saying that this Court is not the

appropriate venue to parse out dogma asserted by various Popes. (See id., ¶¶ 39–40.)

      Regardless of how this Court rules on Defendants’ motion to dismiss, it should

strike these and all other immaterial allegations in the existing Complaint and order

Edgewood to submit an amended pleading that contains only a short and plain

statement of the factual allegations that, in simple, concise, and direct terms, state

Edgewood’s claims for relief. A streamlined complaint would clearly facilitate the

discovery process and promote ultimate resolution of the issues Edgewood presents.

                                  CONCLUSION

      For all the reasons set forth above, Defendants respectfully request that this

Court dismiss all of Edgewood’s asserted federal claims (Counts I–IV), except, with

respect to Count II, the narrow claim that the City’s final decision denying Edgewood

a conditional use permit violates the substantial burden provision of RLUIPA. The

Individual Defendants should also be dismissed entirely from the lawsuit. And

regardless of how this Court rules on the motion to dismiss, it should strike

immaterial allegations and order Edgewood to file an amended complaint.



                                         19
    Case: 3:21-cv-00118-slc Document #: 13 Filed: 04/19/21 Page 20 of 20




DATE:     April 19, 2021

                                  Respectfully submitted,

                                  /s/ Barry J. Blonien
                                  Barry J. Blonien, State Bar No. 1078848
                                  Sarah A. Zylstra, State Bar No. 1033159
                                  BOARDMAN & CLARK LLP
                                  1 South Pinckney Street, Suite 410
                                  P. O. Box 927
                                  Madison, WI 53701-0927
                                  Telephone: (608) 257-9521
                                  Facsimile: (608) 283-1709
                                  bblonien@boardmanclark.com
                                  szylstra@boardmanclark.com
                                  Attorneys for Defendants




                                    20
